2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
 This application contains claims directed to the following patentably distinct
species:
Species I, claims 2-4, 9-11, 16-18, directed to rendering type of graphic representation of the potential recipient electronic devices;
Species II, claims 5 and 12, directed to detecting and determining locations of recipient electronic devices within a zone boundary;
Species III, claims 6, 13, and 19, directed to rendering a semi-transparent floor plan over the media selection interface; and
Species IV, claims 7, 14, and 20, directed to a network establishment between the sender and recipient device.
The species are independent or distinct because the claims to the different
species recite the not mutually depended characteristics of such species. In addition,
these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1, 8, and 15 are generic.

as set forth above because at least the following reason(s) apply: the species or
groupings of patentably indistinct species require a different field of search (e.g.,
searching different classes/subclasses or electronic resources, or employing different
search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected species or grouping of patentably indistinct species, including any
claims subsequently added. An argument that a claim is allowable or that all claims are
generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either

evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661